Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.

 Claims Status:
	Claims 3-7 and 11 have been cancelled.
	Claims 1, 2, 8-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132 by Dr. Masaaki Li, amendments and arguments filed 4/18/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 20130337066) and Karp et al. (US 20120263765) as evidenced by Chen et al. (Frontiers in Cell and Developmental Biology 2021;9:20 pages). 

Applicant claims, for example:

    PNG
    media_image1.png
    449
    1020
    media_image1.png
    Greyscale

Claim interpretation: The composition is comprising exosomes. The exosomes were secreted from stem cells. That is how the exosomes were produced. Therefore, the claim is properly interpreted to be a product by process type claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
The limitation of “for therapeutically treating a skin disease” is an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1, Zhang et al. teach pharmaceutical compositions of exosomes of nanoparticles with an inner core comprising a non-cellular material bioabsorbable/biocompatible material, such as PLGA, and an outer surface comprising a cellular membrane derived from a cell, such as a stem cell and including exosomes and secretory vesicles, with a therapeutic cargo within the core (claims 1-3, 5, 6, 9 and 15; [0106]), thus having the therapeutic cargo encapsulated in a bioabsorbable polymer, and medicament delivery systems comprising an effective amount of the nanoparticles (claims 1-3 and 8), hence drug composition/delivery systems, made from a stem cell ([0009, 0104]) for treating a disease of the skin [0032].  As evidenced by Chen et al., exosomes are naturally made of proteins and nucleic acids (Abstract; page 2, left column Exosome Compositions; Page 3, Figure 1). Zhang et al. name various statins for the cargo such as pravastatin, fluvastatin, lovastatin, simvastatin and atorvastatin as well as “statins” in general (Table 8). 
With regard to instant claim 2, adipose-derived stem cells are directed to a product-by-process claim element and for the examination of a composition of matter claim, the product of the exosome appears to be substantially identical to that found in the prior art and the burden properly shifts to Applicant to show a difference. See MPEP 2113 Product-by-Process Claims [R-08.2017] I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to instant claims 8-10, the type of skin disease and “for transdermal administration” are intended uses of the composition and while the limitations have been considered they are not given weight. See the discussion of intended use above. Zhang et al. even teach topical administration [0114, 0128, 0137] which would be to the skin. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zhang et al. is that Zhang et al. do not expressly teach a composition comprising exosomes comprising statin, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof encapsulated in a bioabsorbable polymer and a protein and a nucleic acid expressed by stem cells. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Zhang et al. as a composition comprising exosomes comprising statin, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof encapsulated in a bioabsorbable polymer and a protein and a nucleic acid expressed by stem cells, as suggested by Karp et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As evidenced by Chen et al., exosomes are naturally made of protein and nucleic acids expressed by stem cells and therefore the exosomes of Zhang et al. comprise proteins and nucleic acids as well. Zhang et al. direct the artisan to add releasable cargo therapeutic agents to the inner core which comprises a bioabsorbable polymer such as PLGA. The instant specification teaches that PLGA is a bioabsorbable polymer [0029]. In the list of exemplary heart medications of Table 8, numerous statins are taught such as atorvastatin (Lipitor), lovastatin (Mevacor, Altocor), pravastatin (Pravachol, Pravigard PAC), simvastatin (Zocor) and statins in general. It is then merely judicious selection of the named statins in the list of exemplary heart medications for the releasable cargo therapeutic agent of Zhang et al., which is encapsulated in a bioabsorbable polymer such as PLGA, with a reasonable expectation of success. While Zhang et al. do not expressly teach estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof but do teach treatment of a wide variety of diseases or conditions including endocrine, disease of the eye and nutritional diseases [0117].  However, the art of Karp et al. render obvious the agent for encapsulation in the exosome [0084] is a sex hormone [0111], vitamin A [0113], ascorbic acid (vitamin C), retinoic acid and statins [0117]. It is the Examiner’s position that estrogen is immediately recognized by the ordinary artisan as a sex hormone. Thus statins, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof are art recognized materials for encapsulation and the ordinary artisan would have a reasonable expectation of success in encapsulating any one or more of those agents in the exosome of Zhang et al. It is mere substitution of one for another depending upon the desired drug needed to treat some disorder/disease such as an endocrine disease (sex hormone such as estrogen) or eye disease (vitamin A or retinoic acid) or nutritional disease (vitamin C) by the ordinary artisan and in the absence of unexpected results.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
	Response to Declaration:
	The Declarant incubated cells in a medium comprising nanoparticles encapsulating estradiol and simvastatin and a control group of medium excluding nanoparticles. The Declarant assayed for total RNA in each sample and measured mRNA expression levels of the factors. The results showed that the samples with nanoparticles had relative higher mRNA expression then the control group without nanoparticles from which the Declarant surmises that the exosomes secreted from
adipose-derived stem cells containing nanoparticles encapsulating simvastatin (exSimNPhAdSC) or estradiol (exE2NP-hAdSC) comprise a large amount of nucleic acids, for example, mRNA of growth factors such as human VEGF, FGF-2 and HG-F, as compared to conventional exosomes secreted from adipose-derived stem cells without the treatment of specific nanoparticles (ex-hAdSC). The Declarant states: “I conclude that the contents (expression levels) of mRNA of growth factors (VEGF, FGF-2 and HGF) in exosomes secreted from stem cells containing drug encapsulating nanoparticles, in which a statin (simvastatin) or an estrogen (estradiol: E2) is encapsulated in nanoparticles, have much higher expression levels of the factors as compared to exosomes secreted from stem cells which do not contain such dmg-encapsulating nanoparticles (as the control or the prior art).” The Declarant has also shown that the control group stem cells also produced the same components but to a somewhat lesser degree. Therefore, the Declaration data confirms that the “conventional exosomes” of the cited art correspond to the exosomes secreted from the control group and contain the same components as the inventive group and are therefore structurally indistinguishable.
The Examiner has carefully considered the Declaration data and does not disagree with the Declarant about what the data shows. Cells incubated with nanoparticles produce exosomes with larger amounts of mRNA growth factors than cells incubated in medium without nanoparticles. However, this does not show any useful information for overcoming the rejection of record, which teaches and suggests an exosome as well as stem cell derived membranes containing an inner core described by Zhang et al. ([0009]; claim 3). The exosomes produced by the stem cells of Zhang et al. or otherwise obtained by Zhang et al. would have the same components and relative mRNA levels as shown by the Declarant. So, if anything, the Declaration data confirms the Examiner’s assertions that the exosomes suggested by Zhang et al. also have proteins and nucleic acids expressed by the stem cells. Accordingly, the Declaration is insufficient to overcome the rejection. 
Response to Arguments:
Applicant asserts that: “…the Examiner appears to argue that the exosomes from other, non-stem cell sources also contain proteins and nucleic acids, based on Chen.” The Examiner does not agree. The Examiner is asserting that the exosomes expressly taught by Zhang et al. contain proteins and nucleic acids especially when Zhang et al. teach and suggest stem cells as the source of the membrane of the outer surface and names exosomes as the cellular membrane [0009]. 
Applicant also asserts that: “The Examiner further argues that there has been no showing that the proteins and nucleic acids of the exosomes of Zhang are different from the proteins and nucleic acids of exosomes derived from an adipose-derived stem cells (as in the claim 2).” Applicant refers to the 1.132 Declaration as evidence that the claimed exosomes are structurally distinct from those of Zhang as evidenced by Chen. Respectfully, the Examiner cannot agree. Even the control group exosomes had some degree of mRNA expression in the exosomes. While the inventive group might have higher expression levels than the control group, such is immaterial here because the data demonstrates that even the control group will have some degree of mRNA expression. The Declaration data did not demonstrate any structural distinctness at all because both the inventive and control had mRNA expression.
Applicant argues that Zhang teaches exerting exogenous energy to form a nanoparticle comprising said inner core and said outer surface. However, the ordinary artisan is not limited to that approach and can pursue other options known in the art. From MPEP 2143: “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). 
Applicant then asserts that because PLA or PLGA may be decomposed in the cell, exosomes secreted from stem cells do not comprise the claimed nanoparticles per se. However, there is no evidence of record that might be the case and it is just as likely that exosomes secreted from stem cells do comprise such PLA or PLGA nanoparticles. 
Applicant then asserts that Chen explains to the ordinary artisan to avoid selecting a “Biological Approach” but to select a “Physical Approach” or “Chemical Approach” to prepare the nanoparticles of Zhang where the “Physical Approach” or “Chemical Approach” as well as the process by Zhang are regarded as using conventional exosomes which are isolated from cells (e.g., stem cells) that do not contain drug-encapsulating nanoparticles. However, the Declaration data is contrary to that assertion because the Declaration data demonstrated that cells incubated without the presence of nanoparticles, conventional exosomes, still produced exosomes with mRNA just like the cells incubated with nanoparticles. Those exosomes are structurally indistinguishable from one another.
Respectfully, Applicant’s arguments and Declaration data are not persuasive and the claims remain rejected.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613